DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the artificial IVD shown in the collapsed configuration and a delivery shaft as required in claims 31, 32, 35 and 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 33 is objected to because of the following informalities:  claim 33 uses “(a)” and “(b)” twice it appears the claim should be corrected to use “(a),” “(b),” “(c)” and “(d)” as each refer to parts of the artificial disc.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control circuitry” in claims 1, 2, 5-8, 12, 15, 26, 28, and 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the chamber" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The claim does disclose “a chamber” in line 8 which will be interpreted as the chamber line 7 refers to. The claim should be reorganized to introduce “a chamber” before “the chamber.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6-8, 10, 12 and 15, 20-22, 25, 26, 28-30, 33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf et al. (US Pub 2010/0131067) in view of Gross (US Patent 8,577,469).
With respect to claim 1, Metcalf discloses an apparatus (See figures 2 and 3 below) comprising: (a)    an artificial intervertebral disc (IVD) for replacement of a degenerated intervertebral disc in a spinal column of a subject, the artificial IVD comprising: two endplates (see fig 2 below) having oppositely-facing outward surfaces configured to engage respective intervertebral surfaces of the spinal column; a chamber (space inside the endplates and the lateral wall 20), which is disposed between oppositely-facing inner surfaces of the two endplates, and which comprises a lateral wall (fig 2, 20) comprising an electroosmotic membrane (paragraph 20, fabric material). With respect to claim 20, Metcalf discloses wherein the artificial IVD further comprises a flexible support (Fig 3, 120), which is disposed between the two endplates and regulates relative movement of the two endplates. With respect to claim 21, Metcalf discloses wherein the chamber is annular (paragraph 21, the implant is donut shaped) and surrounds the flexible support (See fig 3 below).With respect to claim 22, Metcalf discloses wherein the flexible support is shaped so as to define a compartment (fig 3, 120 contains the sensor inside of it). With respect to claim 25, Metcalf discloses wherein the artificial IVD further comprises a motion (paragraph 23, motion information from sensor) sensor (fig 3, 130), which is located within the compartment of the flexible support. With respect to claim 29, Metcalf discloses wherein the artificial IVD further comprises a band (Fig 2, 22), which is disposed outside and surrounding the lateral wall of the chamber, and which is configured to constrain lateral expansion of the chamber. With respect to claim 30 Metcalf discloses, wherein the band comprises a metal (wire antenna paragraph 22), and serves as the one or more extra-chamber exposed electrode surfaces.
Metcalf discloses the claimed invention with the pressure being changed in the chamber by a hydrostatic pump (paragraph 25) but does not disclose a plurality of exposed electrode surface, including (i) one or more intra-chamber exposed electrode surfaces, which are located within the chamber; and (ii) one or more extra-chamber exposed electrode surfaces, which are located outside the chamber, in a vicinity of the chamber; and (b)    control circuitry, which is configured to drive at least one of the one or more intra-chamber exposed electrode surfaces and at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive liquid from outside the chamber to inside the chamber. 
Gross discloses a plurality of exposed electrode surface (fig 1, 30 and 32), including (i) one or more intra-chamber (inside of the disc space) exposed electrode surfaces (fig 1, 30), which are located within the chamber; and (ii) one or more extra-chamber (outside of the disc space) exposed electrode surfaces (fig 1, 32), which are located outside the chamber, in a vicinity of the chamber; and (b)    control circuitry (fig 1, 34), which is configured to drive at least one of the one or more intra-chamber exposed electrode surfaces and at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive liquid from outside the chamber to inside the chamber (col. 6, ll. 40-47) to regulate the pressure in the disc space (Col. 3, ll. 34-40). With respect to claim 2, Gross discloses wherein the control circuitry is configured to drive the at least one of the one or more intra-chamber exposed electrode surfaces and the at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive the liquid from outside the chamber to inside the chamber by configuring the at least one of the intra-chamber exposed electrode surface to be a cathode, and the at least one of the extrachamber exposed electrode surface to be an anode (col. 4, ll. 30-35, drives fluid into the chamber by making one electrode positive and one electrode negative). With respect to claim 6, Gross discloses wherein the control circuitry is configured to drive the at least one of the one or more intra-chamber exposed electrode surfaces and the at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive the liquid by applying a voltage of no more than 1.2 V between the at least one of the one or more intra-chamber exposed electrode surfaces and the at least one of the one or more extra-chamber exposed electrode surfaces (col. 6, ll. 50). With respect to claim 7, Gross discloses wherein the control circuitry is configured to drive at least two of the exposed electrode surfaces to generate a gas in the chamber by electrolysis of water of the liquid in the chamber (Col. 4, ll. 25-29). With respect to claim 8, Gross discloses a plurality of the intra-chamber exposed electrode surfaces (surfaces of electrode 30), and wherein the control circuitry is configured to drive at least two of the intra-chamber exposed electrode surfaces to generate the gas in the chamber by electrolysis of water of the liquid in the chamber (col. 4, ll. 25-29). With respect to claim 10, Gross discloses herein the control circuitry is configured to drive at least one of the one or more intra-chamber exposed electrode surfaces and at least one of the one or more extra-chamber exposed electrode surfaces to generate the gas in the chamber by electrolysis of water of the liquid in the chamber (col. 4. ll. 25-29, the control unit causes the electrodes to cause hydrolysis).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the hydrostatic pump of Metcalf with the  plurality of exposed electrode surface, including (i) one or more intra-chamber exposed electrode surfaces, which are located within the chamber; and (ii) one or more extra-chamber exposed electrode surfaces, which are located outside the chamber, in a vicinity of the chamber; and (b)    control circuitry, which is configured to drive at least one of the one or more intra-chamber exposed electrode surfaces and at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive liquid from outside the chamber to inside the chamber in view of Gross because a hydrostatic pump and the plurality of exposed electrode surface, including (i) one or more intra-chamber exposed electrode surfaces, which are located within the chamber; and (ii) one or more extra-chamber exposed electrode surfaces, which are located outside the chamber, in a vicinity of the chamber; and (b)    control circuitry, which is configured to drive at least one of the one or more intra-chamber exposed electrode surfaces and at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive liquid from outside the chamber to inside the chamber are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of regulating the pressure inside the disc space. With respect to claim 5, Metcalf in view of Gross discloses wherein the artificial IVD (Metcalf discloses the implant) further comprises a pressure sensor ( Metcalf discloses a pressure sensor, fig 2, 30 and Gross discloses a pressure sensor fig 1, 50), which is arranged to sense a pressure within the chamber, and wherein the control circuitry is configured to drive the at least one of the one or more intra-chamber exposed electrode surfaces and the at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive the liquid at least in part based on the sensed pressure (in Metcalf the sensed pressure would drive the hydrostatic pump to the pressure in the implant while Gross modifies Metcalf to have the control circuitry electrostatically drives the fluid as discussed in col. 7. ll. 25-37).  With respect to claim 12, Metcalf in view of Gross discloses wherein the control circuitry is configured to: ascertain a level of motion of the artificial IVD (Metcalf discloses sensing motion information and the control circuitry reacting to accommodate the motion in paragraph 8)(Gross modifies Metcalf by teaching the means by which the implant will react such that it discloses the control unit reacting to pressure changes and generating gas col. 4, ll. 25-29), and drive the at least two of the exposed electrode surfaces to generate the gas at least in part based on the ascertained level of motion (Metcalf, col. 7, ll. 40-52 discloses motion can cause the control unit to drive the current in the electrodes).With respect to claim 15, Metcalf in view of Gross wherein the artificial IVD further comprises a pressure sensor (Metcalf discloses pressure sensors (fig 3, 130), which is arranged to sense a pressure within the chamber, and wherein the control circuitry is configured to drive, at least in part based on the sensed pressure (Metcalf teaches the implant reacts to the pressure changes, paragraph 25), the at least two of the exposed electrode surfaces to generate the gas (Gross modifies Metcalf to include the pressure is changed by mechanism of using the electrodes (col. 4, ll. 25-29). With respect to claim 26, Metcalf in view of Gross discloses herein the control circuitry is configured to: ascertain a level of motion of the artificial IVD (paragraph 23 of Metcalf discloses the sensor determines motion and pressure information), and drive the at least one of the one or more intra-chamber exposed electrode surfaces and the at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive the liquid at least in part based on the ascertained level of motion (Metcalf discloses reacting to the changing motion (paragraph 25) Gross is used to teach the reaction is done by driving the electrodes to drive the liquid (abstract). With respect to claim 28, Metcalf in view of Gross discloses wherein the artificial IVD further comprises a pressure sensor, which is arranged to sense a pressure within the chamber, and wherein the control circuitry is configured to ascertain the level of motion based on a rate of change of the sensed pressure within the chamber (Metcalf discloses sensors and diagnostic systems that determine pressure and motion information in paragraph 23).
	With respect to claim 33, Metcalf discloses a method of treating a spinal column of a subject, the method comprising: removing a degenerated intervertebral disc from between intervertebral surfaces of the spinal column (fig 1 and paragraph 20); implanting an artificial intervertebral disc (IVD) such that (a) oppositely-facing outward surfaces of two endplates (See fig 2 below) of the artificial IVD engage the intervertebral surfaces of the spinal column, respectively (a) a chamber (See fig 2 below the interior of the implant inside the endplates and wall 20 that is filled by the pump 40), which is disposed between oppositely-facing inner surfaces of the two endplates, and which includes a lateral wall including an electroosmotic membrane (Fig 2, 20). With respect to claim 37, Metcalf discloses wherein the artificial IVD further includes a flexible support (fig 2, 22), which is disposed between the two endplates and regulates relative movement of the two endplates.
Metcalf discloses the claimed invention with the pressure being changed in the chamber by a hydrostatic pump (paragraph 25) but does not disclose a plurality of exposed electrode surface, including (i) one or more intra-chamber exposed electrode surfaces, which are located within the chamber; and (ii) one or more extra-chamber exposed electrode surfaces, which are located outside the chamber, in a vicinity of the chamber; and (b)    control circuitry, which is configured to drive at least one of the one or more intra-chamber exposed electrode surfaces and at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive liquid from outside the chamber to inside the chamber. 
Gross discloses a plurality of exposed electrode surface (fig 1, 30 and 32), including (i) one or more intra-chamber (inside of the disc space) exposed electrode surfaces (fig 1, 30), which are located within the chamber; and (ii) one or more extra-chamber (outside of the disc space) exposed electrode surfaces (fig 1, 32), which are located outside the chamber, in a vicinity of the chamber; and (b) activating control circuitry (fig 1, 34), which is configured to drive at least one of the one or more intra-chamber exposed electrode surfaces and at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive liquid from outside the chamber to inside the chamber (col. 6, ll. 40-47) to regulate the pressure in the disc space (Col. 3, ll. 34-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the hydrostatic pump of Metcalf with the  plurality of exposed electrode surface, including (i) one or more intra-chamber exposed electrode surfaces, which are located within the chamber; and (ii) one or more extra-chamber exposed electrode surfaces, which are located outside the chamber, in a vicinity of the chamber; and activating control circuitry, which is configured to drive at least one of the one or more intra-chamber exposed electrode surfaces and at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive liquid from outside the chamber to inside the chamber in view of Gross because a hydrostatic pump and the plurality of exposed electrode surface, including (i) one or more intra-chamber exposed electrode surfaces, which are located within the chamber; and (ii) one or more extra-chamber exposed electrode surfaces, which are located outside the chamber, in a vicinity of the chamber; and activating control circuitry, which is configured to drive at least one of the one or more intra-chamber exposed electrode surfaces and at least one of the one or more extra-chamber exposed electrode surfaces to electroosmotically drive liquid from outside the chamber to inside the chamber are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of regulating the pressure inside the disc space.

    PNG
    media_image1.png
    605
    891
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    481
    media_image2.png
    Greyscale

Claims 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf in view of Gross as applied to claim 1 above, and further in view of Lee et al. (US Pub 2007/0276201).
With respect to claims 4 and 24, Metcalf in view of Gross discloses a power source (battery 50) but does not disclose a wire coil, which is located within the compartment of the flexible support, and is configured to receive electromagnetically transmitted energy drive the implant.
Lee discloses a wire coil (paragraph 110, internal coil in an implant), which is located within the compartment of the flexible support, and is configured to receive electromagnetically transmitted energy drive the implant (paragraph 110) to provide power to an implant while eliminating the need of a battery with a short lifetime. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Metcalf in view of Gross to include a wire coil, which is located within the compartment of the flexible support, and is configured to receive electromagnetically transmitted energy drive the implant in view of Lee in order to provide power to an implant while eliminating the need of a battery with a short lifetime.
Claims 31, 32 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf in view of Gross as applied to claims 1 and 33 above, and further in view of Meier et al. (US Pub 2009/0216113).
Metcalf in view of Gross discloses the claimed invention except for the method of insertion including wherein implanting the artificial IVD comprises implanting the artificial IVD while the chamber is deflated, wherein implanting the artificial IVD while the chamber is deflated comprises implanting the artificial IVD while the outward surface of one of the two endplates is concave when viewed from outside the artificial IVD and the outward surface of the other of the two endplates is convex when viewed from outside the artificial IVD, wherein implanting the artificial IVD while the chamber is deflated comprises implanting the artificial IVD while the artificial IVD is in a collapsed configuration removably disposed in a delivery shaft.
Meier discloses the method of insertion (see fig 1 below) including wherein implanting the artificial IVD comprises implanting the artificial IVD while the chamber is deflated (fig 1A and B), wherein implanting the artificial IVD while the chamber is deflated comprises implanting the artificial IVD while the outward surface of one of the two endplates is concave when viewed from outside the artificial IVD and the outward surface of the other of the two endplates is convex when viewed from outside the artificial IVD (fig 1B shows the implant folded over itself to compress into the cannula), wherein implanting the artificial IVD while the chamber is deflated comprises implanting the artificial IVD while the artificial IVD is in a collapsed configuration removably disposed in a delivery shaft (fig 1, 70) to allow for a low profile insertion into the body (paragraph 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Metcalf in view of Gross to include for the method of insertion including wherein implanting the artificial IVD comprises implanting the artificial IVD while the chamber is deflated, wherein implanting the artificial IVD while the chamber is deflated comprises implanting the artificial IVD while the outward surface of one of the two endplates is concave when viewed from outside the artificial IVD and the outward surface of the other of the two endplates is convex when viewed from outside the artificial IVD, wherein implanting the artificial IVD while the chamber is deflated comprises implanting the artificial IVD while the artificial IVD is in a collapsed configuration removably disposed in a delivery shaft in view of Meier in order to allow for a low profile insertion into the body.
Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US 10765527 B2 discloses an artificial disc with sensors that can change properties of the disc in response to conditions.
US 20030225331 A1 discloses an intervertebral device with electrodes
US 20040083002 A1 discloses an intervertebral device with electrodes
US 20040186576 A1 discloses an inflatable intervertebral device with an encircling band
US 20070000784 A1 discloses an electroosmotic flow controller
US 20070073402 A1 discloses an inflatable implant
US 20080177392 A1 discloses an implant that reacts to changes to the implant
US 20100057204 A1 discloses a hydraulically expanding implant
US 20100100185 A1 discloses an implant with several chambers that changes viscoelastic properties
US 20110125158 A1 discloses an intervertebral implant
US 20180071523 A1 discloses a system of treating a disc space with electrodes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773